Catón, C. J. The precise question which is presented by this record, was distinctly raised and expressly decided in the case of Baker v. Brown, 18 Ill. R. 91, and we deem it unnecessary to add anything in this place to the reasons there assigned. The decision there was, that the statute of limitations of 1849 did run against a judgment rendered in another State, against a resident of that State, who had there died, and where administration had not been taken out in this State till within the period limited by the statute for barring the cause of action. So the Circuit Court held in this case, and its judgment must be affirmed. Judgment affirmed.